A point is made that we may not take cognizance of the affidavit of impecuniosity filed by Mrs. Geary though transmitted by the clerk below with the transcript of the record on appeal to this court, because the affidavit was not a part of the judgment roll nor settled in a bill of exceptions and hence we may not judicially know that the affidavit was made alone for and on her behalf and looking alone to the certificate of the clerk below the language thereof "that the appellant has made and filed an affidavit as provided by Sec. 2577" etc., may refer to one appellant as well as another or include all of them.
If there is anything settled in appellate practice, it is that an appellant, to invoke jurisdiction of a cause, must show that he perfected an appeal. To do that he, under the statute, must affirmatively show the service and filing         5 of a notice of an appeal and the giving of an undertaking on appeal for costs, or a waiver thereof, or the filing of an affidavit of impecuniosity as by the statute provided. Until that is done, no appeal is perfected and no jurisdiction invoked. Presumptions are not to be indulged that such things were done. The appellant is required affirmatively to show that they were done.
Of course, the notice of appeal is not nor is the undertaking or the affidavit a part of the judgment roll; nor to *Page 63 
show a memorial of them is it necessary to have them settled in a bill of exceptions. Such documents or              6 proceedings have nothing to do with either judgment roll or bill of exceptions, and thus are not required to be exhibited by either. They are documents requisite and pertinent to the appeal, the one to show the taking of it, the other the perfecting of it; and, unless the appellant shows a perfected appeal, he has not conferred jurisdiction of the cause on this court.
The statute, Comp. Laws Utah 1917, § 7008, provides that upon an appeal being perfected the clerk of the court from which the appeal is taken at the expense of the appellant is required to transmit to the Supreme Court "the papers constituting the record on appeal," the judgment roll, and the bill of exceptions, if there be one. The statute further provides that he "shall also, in all cases, transmit to the Supreme court the notice of appeal, together with a certificate of the clerk that an undertaking on appeal, in due form, or a stipulation of the parties waiving an undertaking, or an affidavit under § 2577 (the affidavit of impecuniosity), has been properly filed; and he shall annex to the papers so transmitted a certificate * * * that they are the original papers, or copies, as the case may be." In pursuance of the statute the clerk of the court below certified that the record so transmitted "contained all the original papers filed in this court in the above entitled cause, including the original Bill of Exceptions and Notice of Appeal, and copies of the original orders of the court," and "I further certify that the appellant has made an affidavit as provided by Sec. 2577 of the Compiled Laws of Utah 1917"; and in accordance therewith transmitted to this court the notice of appeal and also transmitted the affidavit filed on the appeal, which is an affidavit of impecuniosity made, signed, and filed alone by the defendant and appellant "Rachel P. Geary, otherwise known as Mrs. Edward L. Geary, one of the defendants in the above entitled action," wherein she averred "that owing to my poverty I am unable to bear the expenses of the appeal *Page 64 
which I am about to take in the above entitled action," etc., which affidavit was filed by her the same day the joint notice of appeal of all the defendants was filed and transmitted to this court.
To now say that we may not take judicial cognizance of the affidavit so transmitted to us because it is not a part of the judgment roll, nor settled in a bill of exceptions, is but to say that we may not take judicial cognizance of the notice of appeal because it was not settled in a bill, nor of an undertaking on appeal or a certified copy thereof, transmitted to this court, because it was not settled in a bill.
I know that in the case of Obradovich v. Walker Bros.Bankers, 80 Utah 587, 16 P.2d 212, some statement is there made that an undertaking on appeal or an affidavit of impecuniosity in lieu thereof cannot be considered by us unless settled in a bill. But the cases cited in support thereof do not teach any such doctrine. They all relate to matters which to be preserved are required to be settled in a           7 bill. On reading the cases it is clear they in no particular pertain to documents such as a notice or undertaking or affidavit on appeal. The function of a bill of exceptions is to make and preserve a record of proceedings and matters had and orders made in the cause below, not deemed excepted to without a bill, and not otherwise appearing by the judgment roll as defined by the statute. We all know bills of exceptions generally are prepared, signed, settled, and certified to before an appeal from the final judgment in the cause is taken. When thereafter an appeal is taken, no further bill is contemplated, unless some further proceedings were had or orders made in the cause in the court below. Otherwise the clerk below and not the court certifies to and transmits to this court the documents and papers thereafter filed on appeal. Though a certificate of the clerk be merely to the effect that "an undertaking on appeal in due form" or "an affidavit under Sec. 2577, was properly filed," and neither the undertaking nor affidavit transmitted *Page 65 
to this court, it cannot be doubted, if for any reason an inspection of either becomes necessary, that we may direct the clerk of the court below to transmit the original or a copy of the undertaking or affidavit to this court, notwithstanding neither was settled in a bill, or that we may not do so without direction that it first be settled in a bill. I think it clear that the statement in the Obradovich Case, that we may not consider or take cognizance of an undertaking or affidavit perfecting an appeal unless settled in a bill, was made inadvertently and was unnecessary to the point or question there considered, and hence was dictum. I see no good reason why it should now be followed and declared a rule of law or practice in appellate procedure.
But further as to this. At the same time the transcript of the record on appeal was filed in this court the appellant Mrs. Edward L. Geary made and filed in this court an affidavit of impecuniosity similar to that made and filed by her in the court below. That, too, was made and filed only by          8 herself and only for and on her behalf. We certainly can and should take judicial cognizance of all papers filed in this court. What effect may or should be given them may be another question. But surely no bill is necessary to inform us of the existence of papers so made and filed in this court.
But how stands the motion to dismiss the appeal if we are precluded from taking cognizance of the affidavit of Mrs. Geary filed in the court below when the joint notice of appeal was filed and both transmitted to us nor of the affidavit filed by her in this court when the transcript of the           9 record on appeal was filed, and are required to look alone to the certificate of the clerk of the court below that "the appellant has made and filed an affidavit as provided by Sec. 2577," etc.? Are we from the language, "the appellant," to indulge the presumption that each of the three defendants joining in the notice of appeal made and filed either a joint or a separate affidavit of impecuniosity? I *Page 66 
see no license for such a presumption, and then base a conclusion upon it that the appeal was perfected as to all of the appellants. None of the appellants made any such claim or contention. The motion to dismiss the appeal was presented and submitted by both parties on the theory that Mrs. Geary and she alone made and filed an affidavit of impecuniosity, and that neither of the other two defendants made or filed any kind of an affidavit or an undertaking on appeal. What the appellants in resisting the motion to dismiss contended for was that, though the judgment was joint, and though the appeal was a joint appeal by the three defendants, yet the affidavit alone by Mrs. Geary (1) perfected the appeal as to all of them; and (2) if the appeal was not perfected as to all, it was perfected as to Mrs. Geary, and thus the appeal should not be dismissed as to her though it be held the appeal was not perfected by either of the other two defendants and appellants. If the theory on which the matter was so presented and submitted is to be disregarded, and the question of perfecting the appeal looked alone to the language of the certificate that "the appellant" made and filed an affidavit, etc., then we are confronted with a patent ambiguity or uncertainty from which it cannot be ascertained which of the appellants on the appeal perfected the appeal, and hence it is not affirmatively made to appear that the appeal is perfected as to any of them.
For that and other reasons stated in the prevailing opinion I have expressed no opinion on the merits of the appeal.